Citation Nr: 1147227	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-48 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostatitis and/or benign prostatic hypertrophy.

2.  Entitlement to an increased rating for left ureteral stone, status post cystotomy and ureteral lithotomy with recurrent infection, urinary retention and inadequate emptying of bladder, with suprapubic scar, currently assigned a 20 percent evaluation.

3.  Entitlement to an effective date earlier than October 19, 2009, for the assignment of a 20 percent (or higher) rating for left ureteral stone, status post cystotomy and ureteral lithotomy with recurrent infection, urinary retention and inadequate emptying of bladder, with suprapubic scar.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of August 2008 and April 2010.

The increased rating and earlier effective date issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the March 1999 Board decision denying service connection for prostatitis and benign prostatic hypertrophy does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for prostatitis and/or benign prostatic hypertrophy, and the March 1999 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in June 2008, prior to the adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate his application to reopen the previously denied claim for a prostate condition, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  In addition, this letter explained the bases for the previous denial of the claim, and that new and material evidence had to relate to those factors.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  In addition, the letter provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, service treatment records have been obtained.  VA records have been obtained, and the Veteran states that all relevant evidence has been submitted.  A VA medical examination is not warranted because, in connection with a claim to reopen, the VCAA explicitly states that, regardless of any assistance provided to the claimant, VA does not have a duty to obtain a medical opinion if the claim is not reopened.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011).  He failed to report for a Travel Board hearing scheduled in October 2011.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Service connection for prostatitis and benign prostatic hypertrophy (BPH) was previously denied by the Board in a decision dated in April 1996, which denied the claim on both a primary basis, i.e., direct service incurrence, as well as secondary to the Veteran's service-connected left ureteral calculus residuals.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision as to the issues of service connection for prostatitis and BPH, on a primary basis, be vacated and remanded, and that the secondary claim should be dismissed; an October 1997 Court order granted the joint motion.  Subsequently, in a March 1999 decision, the Board denied service connection for prostatitis and BPH.  That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2011).  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Evidence of record at the time of the March 1999 Board decision included the Veteran's contentions to the effect that he currently suffered from prostatitis and BPH which had their onset in service.  He asserted that his in-service genitourinary complaints and symptoms following surgery for extraction of a left ureteral stone by cystotomy were the early manifestations of his currently-diagnosed prostatitis and BPH.  He asserted that the service medical records document ureteral infections in service, bacteria from which ascended through the urethra into the prostate, causing enlargement of the prostate. 

Also of record were service treatment records, which were completely negative for findings or diagnoses of prostatitis or BPH.  Service treatment records showed that the Veteran was treated for urethritis in April 1965.  He was seen in October 1965 with a complaint of gross total painless hematuria.  A left ureteral calculus was disclosed on examination.  His subsequent treatment was summarized in a report of hospitalization in service from March to April 1966.  In October 1965, it was thought that the size of the calculus would allow it to pass.  A follow-up study in February 1966 revealed that it had not done so.  He was admitted for removal of the calculus because he was scheduled to be separated from active duty in April 1966 and he could not be discharged while he had this calculus.  Notably, the physical examination disclosed that his "[p]rostate was normal, nontender."  

He underwent an unsuccessful basket manipulation of the stone.  He then underwent a suprapubic cystostomy and ureteral lithotomy.  After some initial complications due to a fever and difficulties with catheters, he was deemed to be doing well and allowed a two week convalescence leave.  On returning, the wound was well healed and he had no urinary difficulties.  A urine culture taken at the time of his discharge from this hospitalization disclosed an infection, which was to be treated.  The diagnoses were calculus in ureter, left lower one third, and cystitis.  These were both treated and improved. 

Concerning the Veteran's hematuria, as noted above, when seen in October 1965, he had painless hematuria.  A Physical Profile Record was issued at the time of his hospital discharge in October 1965, which, while noting that the condition of microscopic hematuria was present, was permanent, also noted that the Veteran was returned fit for duty without limitations.  Moreover, a later Physical Profile Record signed by the same physician in April 1966 noted that the Veteran had no defects.  

In a rating decision dated in October 1966, the Veteran was granted service connection for postoperative left urethral stone.  Noting that an April 1966 report had noted some edema in the area of the left ureter opening with no obstruction, the Veteran was granted a 10 percent rating for the condition.  

On VA genitourinary examination of March 1967, the veteran was noted to have had no sequelae from his inservice cystotomy for a left ureteral calculus, with no evidence of any difficulties and no urological complaints since that time.  A urinalysis was negative for occult blood.  X-rays did not show any suggestion of calculus.  The Veteran was diagnosed as having history of left ureteral calculus removed by open surgery with reimplantation of the left ureter, currently asymptomatic.  Based on this examination, his rating was reduced to noncompensable in an April 1967 rating decision, effective in July 1967.  The Veteran did not appeal that determination.  

On VA special surgical examination of March 1991, the veteran gave a history of the gradual onset in 1989 of urinary urgency, followed by the sensation of inadequate emptying of the bladder and post-voiding dribbling, as well as 4 episodes of nocturia which had gradually worsened.  On examination, the prostate was enlarged mostly in its right lobe; both lobes were tender but of fairly normal consistency.  He was diagnosed as having (1) status post extraction of a left renal stone by cystotomy, without residual disability; and (2) gradual onset of symptoms compatible with BPH and/or chronic prostatitis, with worsening disability. 

At October 1991 and June 1994 RO hearings on appeal, the veteran gave testimony to the effect that he currently suffered from the same genitourinary symptoms that he experienced in service, and that that was the basis for his claim that his currently-diagnosed prostatitis and BPH had had their onset in service.  He stated that medical authorities in service mis-diagnosed his medical problem, and that he had ureteral infections and prostatitis in service. 

In March 1995, a VA urological examination was conducted to ascertain, among other things, whether or not the service-connected post-operative residuals of removal of a left ureteral calculus caused either chronic prostatitis or BPH or both.  The examination report indicates that the examiner reviewed the veteran's in service and post-service urological medical history, and commented that his post-operative course following the inservice cystotomy was essentially uneventful.  On current examination, the prostate was normal in size, shape, and consistency.  No nodules were palpable, and the prostate was non-tender.  The diagnosis was left ureteral calculus removed by open surgery with essentially normal post-operative course, and the doctor opined that there was "no connection between the left ureteral calculus and the chronic prostatitis or prostatic hypertrophy." 

In September 1998, a VA urological examination was conducted to determine the relationship, if any, between the veteran's in-service genitourinary complaints and symptoms following surgery for the extraction of a left ureteral stone by cystotomy and his current prostatitis or BPH.  The examiner reviewed the veteran's medical records showing a past cystotomy required to remove a ureteral calculus that had passed into the bladder in 1965.  The veteran currently complained of urinary frequency and urgency, although he voided well with a good stream and force.  He had not had any hematuria, and had never been in urinary retention.  On current examination, the prostate was normal as to size and consistency.  There were no palpable nodules, and the prostate was not tender.  The doctor opined that the veteran's current symptoms were not in any way connected with his cystotomy. 

In a January 1999 rating decision, the RO added a suprapubic scar to the service-connected disability picture, but continued the noncompensable rating.  The Veteran did not appeal this determination.  

Based on the foregoing evidence, the Board denied the Veteran's claim for service connection for prostatitis and benign prostatic hypertrophy in a decision dated in March 1999, which the Veteran did not appeal.  That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2011).  

If new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans.  

As set forth above, the evidence of record at the time of the March 1999 Board decision did not show any prostate abnormalities during service; indeed, during the hospitalization from April to May 1966, the prostate was specifically described as normal.  After service, no prostate problems were noted until 1991, when the Veteran was diagnosed as having BPH and/or chronic prostatitis.  At that time, he reported a history of urinary symptoms since 1989.  His symptoms at that time were attributed to a prostate condition, whereas his service-connected ureter surgery residuals were described as asymptomatic.  On the March 1995 and September 1998 VA examinations, the prostate was normal.  In March 1995, the doctor opined that there was no connection between the left ureteral calculus and a prostate condition; in September 1998, he concluded that the Veteran's current symptoms were not related to the cystotomy.  There was no medical evidence in support of the Veteran's assertion that a prostate condition had its onset in service, or was in any way related to the Veteran's service-connected surgical residuals.

Evidence received since the March 1999 Board decision includes the Veteran's April 2008 claim, in which he claimed service connection for the disability "chronic prostatitis aka cystotomy (bladder surgery)."  In a June 2008 statement, he said that he had bladder surgery while on active duty and that he was service-connected for "this disability (chronic prostatitis)."  He stated that he had been diagnosed as having "cystotomy (bladder surgery) aka chronic prostatitis" by Dr. S, a VA physician, on March 22, 1991.  He also stated that he had been diagnosed in service with a permanent condition (hematuria), and that chronic prostatitis was also a permanent, painful condition due to impairment of the motor neutrons and nerves controlling the bladder.  He attached copies of these reports, which he stated were new evidence to reopen his claim.  The cited evidence, however, was before the Board at the time of the prior decision, and, hence, is not new.  

It appears from these statements that the Veteran considered his bladder and ureter surgery residuals and his prostate condition to be all one disability.  Indeed, he testified at his October 2009 DRO hearing that chronic prostatitis was the same thing as a cystotomy.  At that hearing, it became apparent that, in essence, he was actually claiming entitlement to a compensable rating for his service-connected surgery residuals.  Nevertheless, he perfected his appeal as to the prostate issue, and gave evidence at that hearing on the issue; thus, it remains before the Board.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran in this case does not have the necessary medical expertise to provide a medical opinion as to whether a prostate condition was due to events in service, or related to his bladder and ureter surgery residuals.  He believes that a cystotomy and prostatitis are essentially the same thing.  In fact, prostatitis is an "inflammation of the prostate."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1368 (27th ed., 1988).  Cystotomy, on the other hand, is the "surgical incision of the urinary bladder; vesicotomy."  Id., at 425.  Other definitions he has provided from this edition of DORLAND'S have not been accurate representations of the definitions as set forth in that dictionary.  For example, his definition of "bladder" was actually the definition for "motor paralytic bladder," with which the Veteran has not been diagnosed.  Id., at 212.  

The Veteran also stated that the 1995 VA opinion that there was no connection between the urethral stone and the prostate condition was not sufficient to deny the claim.  He indicated that a medical opinion was just the doctor's opinion, and should be accorded no more weight than if he were to give an opinion as to the outcome of an upcoming football game.  These are not the same type of opinions, however.  The Veteran is speaking of an opinion as "a belief or idea held with confidence but not substantiated by direct proof or knowledge."  Webster's II New Riverside University Dictionary 824 (1994).  A medical opinion, in contrast, is "an evaluation or conclusion based on special knowledge or expertise."  Id.  

The service treatment records and post-service VA records submitted by the Veteran were previously of record, and, thus, are not new.  The new evidence continues to contain conflicting evidence as to whether the Veteran actually has chronic prostatitis or BPH.  In this regard, both a VA treatment record dated in April 2005 and the January 2010 VA QTC examination reported the prostate as normal, but a July 2006 VA outpatient treatment note reported that the Veteran had been taking a medication for BPH.  On the January 2010 examination, the Veteran denied a history of BPH.  

The Veteran's new contentions are essentially that the prostate condition and the ureter and bladder surgery residuals are the same thing.  There is no medical evidence in support of this assertion, and the evidence he submitted was of record at the time of the previous decisions.  As at the time of the previous decision, there is conflicting evidence as to the presence of a prostate condition, but the existence of such a condition is assumed for the purposes of this decision.  New arguments based on the same evidence of record at the time of the previous final denial do not constitute new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Hence, the Board finds that new and material evidence has not been presented, and the March 1999 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

New and material evidence has not been received to reopen a previously denied claim for service connection for prostatitis and BPH; the appeal is denied.


REMAND

The Veteran contends that the increased rating for his service-connected ureter and bladder surgery residuals should be effective in 1966-1967, because he has had chronic urinating problems ever since his bladder surgery in service.  Alternatively, he contends that the effective date should be the date of his claim for an increased rating in June 1990.  

As noted above, however, the Veteran did not appeal the reduction of his rating to noncompensable in 1967, and the April 1967 rating decision is final.  His 1990 claim for an increased rating was the subject of a final Board decision in March 1996, which subsumed the prior RO decisions addressing that issue.  That decision is also final.  In addition, a January 1999 rating decision, which added a suprapubic scar to the service-connected disability picture, but continued the noncompensable rating, is also final.  

Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  

The RO established October 19, 2009, as the date of claim.  In reviewing the file, however, it can be seen that the April 2008 claim was clarified, in October 2009, as including an increased rating claim.  In May 2006, the RO obtained VA treatment records dated from April 2005 to July 2006, which show treatment for urinary complaints.  Unfortunately, the search parameters were not provided, and it is not clear whether all available records were obtained.  In this regard, in May 2005, the Veteran was to be referred for a urology consult; it is not clear whether such consult was over obtained.  Later records indicate there may have been some intervening treatment.  Therefore, all available VA treatment records must be obtained, for both the increased rating and earlier effective date claims.  In this regard, 38 C.F.R. § 3.157(b) provides that under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain ALL records of the Veteran's evaluation and/or treatment for urinary complaints dated from January 1999 to the present from the Corpus Christi VA outpatient clinic, to specifically include all laboratory studies and urology clinic consults.  In this regard, in May 2005, he was to be referred for a urology consult. 

2.  Thereafter, the RO/AMC should review the increased rating and earlier effective date claims remaining on appeal.  Concerning the earlier effective date claim, the RO should consider whether an informal claim meeting the criteria of 38 C.F.R. § 3.157(b), based on VA treatment or examination, was received between January 1999 and April 2008, and, if so, whether such provides the basis for an earlier compensable evaluation.  If any claim is less than a full grant of benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


